Title: From Thomas Jefferson to Dabney Carr, 24 September 1794
From: Jefferson, Thomas
To: Carr, Dabney



Dear Dabney
Monticello Sep. 24. 1794.

As I think the learning French essential to the study of the law, I cannot help being anxious that you should do it, and that without loss of time, as for want of understanding it you must read every day is a disadvantage. I think if you could come and stay here one month, applying yourself solely and constantly to that object, you would acquire it sufficiently to pursue it afterwards by yourself: and I wish it could be instantly, because tho myself and both my daughters can assist you in the learning it, yet it is my daughter Randolph who possesses the pronunciation the best, and who would most effectually aid you. She goes down the country in a few weeks, to stay the winter, which is the circumstance most urgent for your coming immediately. Another is that you will find here your mother, and Polly who are now here, and Mrs. Cary whom we expect every day.
I am in treaty for the sale of a considerable part of my law-books, and will therefore be obliged to you to embrace any safe opportunity which may occur of returning to me such of my books in your possession as you are done with. I am Dear Dabney, with my most respectful compliments to Mrs. Carr your grandmother. Your’s affectionately

Th: Jefferson

 